II116th CONGRESS1st SessionS. 2436IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mr. Graham (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish in the States of North Carolina and South Carolina the Southern Campaign of the
			 Revolution National Heritage Corridor, and for other purposes.
	
		1.Short titleThis Act may be cited as the Southern Campaign of the Revolution National Heritage Corridor Act of 2019.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)in accordance with the Study, the Southern Campaign of the Revolution National Heritage Corridor,
			 an 8-mile-wide corridor, provides operational efficiency in connecting the
			 greatest concentration of the Carolinas’ Revolutionary War sites including
			 battlefields, historic communities, farmsteads, and landscapes that
			 reflect the cultural and natural environments of North Carolina and South
			 Carolina in the latter half of the 18th century;
				(2)there is a national interest in protecting, conserving, restoring, promoting, and interpreting the
			 benefits of the Corridor for the residents of, and visitors to, the
			 Corridor;
				(3)a primary responsibility for conserving, preserving, protecting, and promoting the benefits resides
			 with the Managing Entity having jurisdiction over the Corridor; and
				(4)in view of the longstanding Federal practice of assisting States in creating, protecting,
			 conserving, preserving, and interpreting areas of significant natural and
			 cultural importance, and in view of the national significance of the
			 Corridor, the Federal Government has an interest in assisting the States
			 and the Managing Entity in fulfilling the responsibilities described in
			 paragraph (3).
				(b)PurposesThe purposes of this Act are—
				(1)to protect, preserve, conserve, restore, promote, interpret, and make available for the benefit of
			 the public the historic, cultural, and natural resources of the Corridor;
				(2)to encourage and support, through financial and technical assistance, the Managing Entity in the
			 development of a Management Action Plan for the Corridor to ensure
			 coordinated public and private action in the Corridor in a manner
			 consistent with subsection (a);
				(3)to provide, during the development of an integrated Corridor Management Action Plan, Federal
			 financial and technical assistance for the protection, preservation, and
			 conservation of land and water areas in the Corridor that are in danger of
			 being adversely affected or destroyed;
				(4)to encourage and assist Managing Entity to identify the full range of public and private technical
			 and financial assistance programs and services available to implement the
			 Corridor Management Action Plan; and
				(5)to encourage adequate coordination of all government programs affecting the historic, cultural, and
			 natural resources of the Corridor.
				3.DefinitionsIn this Act:
			(1)CorridorThe term Corridor means the Southern Campaign of the Revolution National Heritage Corridor established by section
			 4(a).
			(2)Corridor management action planThe term Corridor Management Action Plan means the management action plan developed under section 6.
			(3)Management entityThe term Management Entity means the University of South Carolina as established under section 4.
			(4)SecretaryThe term Secretary means the Secretary of the Interior.
			(5)StatesThe term States mean the States of North Carolina and South Carolina.
			(6)StudyThe term Study means the Department of the Interior, National Park Service (NPS)’s July 2015 Southern Campaign of
			 the Revolution National Heritage Area Suitability/Feasibility Study.
			(7)MapThe term map means the map provided in the Study: Appendix C: Corridor Maps, page 93, Map 1: Proposed National Heritage Area Corridor.
			4.Southern Campaign of the Revolution National Heritage Corridor
			(a)EstablishmentThere is established in the States the Southern Campaign of the Revolution National Heritage
			 Corridor.
			(b)BoundariesThe Corridor shall consist of the area depicted on the map. The Corridor shall be specified in
			 detail in the Corridor Management Action Plan.
			(c)MapA map of the Corridor shall be on file and available for public inspection in the appropriate
			 offices of—
				(1)the National Park Service; and
				(2)the Management Entity.
				(d)AdditionAdditional areas of the States outside the Corridor boundaries may be added to the Corridor by the
			 Secretary at the request of the Management Entity.
			(e)Management entityThe Management Entity for the Corridor shall be The University of South Carolina, a public research
			 university.
			5.Administration
			(a)AuthoritiesTo carry out the management plan, the Secretary, acting through the management entity, may use
			 amounts made available under this section to—
				(1)make grants to the States or a political subdivision of the States, nonprofit organizations, and
			 other persons;
				(2)enter into cooperative agreements with, or provide technical assistance to, the States or a
			 political subdivision of the States, nonprofit organizations, and other
			 interested parties;
				(3)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and
			 historical resources protection, and heritage programming;
				(4)obtain money or services from any source including any that are provided under any other Federal
			 law or program;
				(5)contract for goods or services; and
				(6)undertake to be a catalyst for any other activity that furthers the Corridor and is consistent with
			 the approved Corridor Management Action Plan.
				(b)DutiesThe management entity shall—
				(1)in accordance with section 6, prepare and submit a Corridor Management Action Plan for the Corridor
			 to the Secretary;
				(2)assist units of local government, regional planning organizations, and nonprofit organizations in
			 carrying out the approved management plan by—
					(A)carrying out programs and projects that recognize, protect, and enhance important resource values
			 in the Corridor;
					(B)establishing and maintaining interpretive exhibits and programs in the Corridor;
					(C)developing recreational and educational opportunities in the Corridor;
					(D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the Corridor;
					(E)protecting and restoring historic sites and buildings in the Corridor that are consistent with
			 Corridor themes;
					(F)ensuring that clear, consistent, and appropriate signs identifying points of public access, and
			 sites of interest are posted throughout the Corridor; and
					(G)promoting a wide range of partnerships among governments, organizations, and individuals to further
			 the Corridor;
					(3)consider the interests of diverse units of government, businesses, organizations, and individuals
			 in the Corridor in the preparation and implementation of the Corridor
			 Management Action Plan;
				(4)conduct meetings open to the public at least semiannually regarding the development and
			 implementation of the Corridor Management Plan;
				(5)for any year that Federal funds have been received under this section—
					(A)submit an annual report to the Secretary that describes the activities, expenses, and income of the
			 management entity (including grants to any other entities during the year
			 that the report is made);
					(B)make available to the Secretary for audit all records relating to the expenditure of the funds and
			 any matching funds; and
					(C)require, with respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available
			 to the Secretary for audit all records concerning the expenditure of the
			 funds; and
					(6)encourage by appropriate means economic viability that is consistent with the Corridor.
				(c)Prohibition on the acquisition of real propertyThe management entity shall not use Federal funds made available under this section to acquire real
			 property or any interest in real property.
			6.Corridor management action plan
			(a)In generalNot later than 3 years after the date of enactment of this Act, the Management Entity shall submit
			 to the Secretary for approval a proposed Corridor Management Action Plan
			 for the Corridor.
			(b)RequirementsThe Corridor Management Action Plan shall—
				(1)determine the boundaries of the Corridor adherent to section 4(b);
				(2)incorporate an integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, and
			 recreational resources of the Corridor;
				(3)take into consideration Federal, State, local, and Tribal plans and treaty rights;
				(4)include—
					(A)an inventory of—
						(i)the resources located in the Corridor; and
						(ii)any other property in the Corridor that—
							(I)is related to the themes of the Corridor; and
							(II)should be preserved, restored, managed, or maintained because of the significations of the
			 property;
							(B)comprehensive policies, strategies, and recommendations for conservation, funding, management, and
			 development of the Corridor;
					(C)a description of the actions that the Federal Government, State, Tribal, and local governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, historical, cultural, scenic, and recreational resources of the
			 Corridor;
					(D)a program of implementation for the Corridor Management Action Plan by the management entity that
			 includes a description of—
						(i)actions to facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and
						(ii)specific commitments for implementation that have been made by the management entity or any
			 government, organization, or individual for the first 5 years of
			 operation;
						(E)the identification of sources of funding for carrying out the management plan;
					(F)analysis and recommendations for means by which Federal, State, local, and Tribal programs,
			 including the role of the National Park Service in the Corridor, may best
			 be coordinated to carry out this subsection; and
					(G)an interpretative plan for the Corridor; and
					(5)recommend policies and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Corridor.
				(c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after
			 the date of enactment of this Act, the management entity shall be
			 ineligible to receive additional funding under this section until the date
			 that the Secretary receives and approves the management plan.
			(d)Approval or disapproval of management plan
				(1)In generalNot later than 180 days after the date of receipt of the management plan the Secretary, in
			 consultation with State and Tribal governments, shall approve or
			 disapprove the management plan.
				(2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether—
					(A)the management entity is representative of the diverse interests of the Corridor, including
			 Federal, State, Tribal, and local governments, natural and historic
			 resources protection organizations, educational institutions, businesses,
			 recreational organizations;
					(B)the management entity has afforded adequate opportunity, including public hearings, for public and
			 governmental involvement in the preparation of the management plan;
					(C)the resource preservation and interpretation strategies contained in the management plan would
			 adequately protect the natural, historical, and cultural resources of the
			 Corridor; and
					(D)the Secretary has received adequate assurances from appropriate State and local officials whose
			 support is needed to ensure the effective implementation of the State and
			 local aspects of the plan.
					(3)Action following disapprovalIf the Secretary disapproves the management plan, the Secretary shall—
					(A)advise the management entity in writing of the reasons for the disapproval;
					(B)make recommendations for revisions to the management plan; and
					(C)not later than 180 days after the receipt of any proposed revision of the management plan from the
			 management entity, approve or disapprove the proposed revision.
					(4)Amendments
					(A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary
			 determines make a substantial change to the management plan.
					(B)Use of fundsThe management entity shall not use Federal funds authorized by this subtitle to carry out any
			 amendments to the management plan until the Secretary has approved the
			 amendments.
					7.Relationship to other Federal agencies
			(a)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial
			 assistance under any other law.
			(b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the management entity to the maximum extent practicable.
			(c)Other Federal agenciesNothing in this section—
				(1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the discretion of a Federal land manager to implement an approved land use plan within the
			 boundaries of the Heritage Area; or
				(3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				8.Private property and regulatory protectionsNothing in this Act—
			(1)abridges the rights of any property owner (whether public or private), including the right to
			 refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
			(2)requires any property owner to permit public access (including access by Federal, State, or local
			 agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal,
			 State, or local law;
			(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority
			 of any Federal, State, or local agency, or conveys any land use or other
			 regulatory authority to the management entity;
			(4)authorizes or implies the reservation or appropriation of water or water rights;
			(5)diminishes the authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)creates any liability, or affects any liability under any other law, of any private property owner
			 with respect to any person injured on the private property.
			9.Evaluation; report
			(a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the
			 Corridor, the Secretary shall—
				(1)conduct an evaluation of the accomplishments of the Corridor; and
				(2)prepare a report in accordance with subsection (c).
				(b)EvaluationAn evaluation conducted under subsection (a) shall—
				(1)assess the progress of the management entity with respect to—
					(A)accomplishing the purposes of this section for the Corridor; and
					(B)achieving the goals and objectives of the approved management plan for the Corridor;
					(2)analyze the Federal, State, Tribal, local, and private investments in the Corridor to determine the
			 leverage and impact of the investments; and
				(3)review the management structure, partnership relationships, and funding of the Corridor for
			 purposes of identifying the critical components for sustainability of the
			 Corridor.
				(c)Report
				(1)In generalBased on the evaluation conducted under subsection (b), the Secretary shall prepare a report that
			 includes recommendations for the future role of the National Park Service,
			 if any, with respect to the Corridor.
				(2)Required analysisIf the report prepared under subsection (a) recommends that Federal funding for the Heritage Area
			 be reauthorized, the report shall include an analysis of—
					(A)ways in which Federal funding for the Corridor may be reduced or eliminated; and
					(B)the appropriate time period necessary to achieve the recommended reduction or elimination.
					(3)Submission to congressOn completion of the report, the Secretary shall submit the report to—
					(A)the Committee on Energy and Natural Resources of the Senate; and
					(B)the Committee on Natural Resources of the House of Representatives.
					10.FundingThere is authorized to be appropriated to carry out this section $10,000,000, of which not more
			 than $1,000,000 may be made available in any fiscal year.
		11.Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date
			 that is 15 years after the date of enactment of this Act.